 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 1 of 22 PageID #: 869




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CLIFFORD MEYERS,                                )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 4:19 CV1522 ACL
                                                )
ANDREW M. SAUL,                                  )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Clifford Meyers brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Social Security Administration Commissioner’s denial of his application

for Disability Insurance Benefits under Title II of the Social Security Act.

       An Administrative Law Judge (“ALJ”) found that, despite Meyers’ severe impairments,

he was not disabled as he had the residual functional capacity (“RFC”) to perform past relevant

work existing in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be affirmed.

                                      I. Procedural History

       Meyers filed his application for benefits on September 15, 2016, claiming that he became

unable to work on October 1, 2015. (Tr. 179-87.) Meyers alleged disability due to pain in his


                                                                                      Page 1 of 22
    Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 2 of 22 PageID #: 870




lower back, spine, legs, and side; tingling in his legs; and loss of feeling in his knees and hands.

(Tr. 234) Meyers was 44 years of age at his alleged onset of disability date. (Tr. 22.) His

application was denied initially. (Tr. 116-20.) Meyers’ claim was denied by an ALJ on

October 22, 2018. (Tr. 14-23.) On March 31, 2019, the Appeals Council denied Meyers’ claim

for review. (Tr. 1-4.) Thus, the decision of the ALJ stands as the final decision of the

Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

         In this action, Meyers first argues that the ALJ “improperly discounted the Plaintiff’s

pain complaints.” (Doc. 19 at p. 6.) He next contends that “the RFC is not supported by

substantial evidence.” Id. at p. 12.


                                  II. The ALJ’s Determination

         The ALJ first found that Meyers meets the insured status requirements of the Act through

December 31, 2022. (Tr. 16.) She next found that Meyers has not engaged in substantial

gainful activity since October 1, 2015. Id. In addition, the ALJ concluded that Meyers had the

following severe impairment: bilateral sacroiliac joint 1 fusion. Id. The ALJ found that Meyers

did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments. (Tr. 17.)

         As to Meyers’s RFC, the ALJ stated:

                After careful consideration of the entire record, the undersigned
                finds that the claimant has the residual functional capacity to
                perform light work as defined in 20 CFR 404.1567(b) except
                lifting 20 pounds occasionally and 10 pounds frequently; carrying
                20 pounds occasionally and 10 pounds frequently; sitting for 6
                hours, standing for 6 hours and walking for 6 hours in a regular 8-
                hour workday and he can push and/or pull as much as he can lift

1
 The sacroiliac joint is located between the iliac bones and the sacrum, connecting the spine to
the hips.
                                                                                     Page 2 of 22
 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 3 of 22 PageID #: 871




               and/or carry. The claimant can occasionally climb ramps and
               stairs, never climb ladders, ropes, or scaffolds, balance
               occasionally, stoop occasionally, kneel occasionally, crouch
               occasionally and crawl occasionally. The claimant can never
               work at unprotected heights, never work around moving
               mechanical parts, and no concentrated exposure to extreme cold or
               vibration.

(Tr. 17-18.)

       The ALJ found that Meyers had no past relevant work, but was capable of performing

jobs that exist in significant numbers in the national economy. (Tr. 22.) The ALJ therefore

concluded that Meyers was not under a disability, as defined in the Social Security Act, from

October 1, 2015, through the date of the decision. (Tr. 23.)

       The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits protectively filed on September 15, 2016, the
               claimant was not disabled under sections 216(i) and 223(d) of the
               Social Security Act.

Id.

                                     III. Applicable Law

III.A. Standard of Review

       The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

                                                                                    Page 3 of 22
 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 4 of 22 PageID #: 872




2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the

evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported


                                                                                     Page 4 of 22
 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 5 of 22 PageID #: 873




an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted); see also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do


                                                                                       Page 5 of 22
 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 6 of 22 PageID #: 874




basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, reaching out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. Id. §

416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on his ability to work.” Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks



                                                                                       Page 6 of 22
 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 7 of 22 PageID #: 875




omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th

Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant

numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner

will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).




                                                                                     Page 7 of 22
 Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 8 of 22 PageID #: 876




                                          IV. Discussion

       Meyers claims that the ALJ erred in evaluating his subjective pain complaints, and in

determining his RFC. The undersigned will discuss these claims in turn.



       1. Subjective Complaints

       When evaluating a claimant’s subjective complaints of pain, the ALJ must consider

objective medical evidence, the claimant’s work history, and other evidence relating to (1) the

claimant’s daily activities; (2) the duration, frequency, and intensity of the pain; (3) precipitating

and aggravating factors; (4) the dosage, effectiveness, and side effects of medication; and (5) the

claimant’s functional restrictions. Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019);

see Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984); 20 C.F.R. § 404.1529(c). If the

ALJ finds the statements to be inconsistent with the evidence of record, she must make an

express determination and detail specific reasons for the weight given the claimant’s testimony.

SSR 16-3p, 2017 WL 5180304, at *10; Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012);

Cline v. Sullivan, 939 F.2d 560, 565 (8th Cir. 1991). The ALJ “must set forth the

inconsistencies in the evidence presented and discuss the factors set forth in Polaski[.]” Cline,

939 F.2d at 565; see also Renstrom, 680 F.3d at 1066; Beckley v. Apfel, 152 F.3d 1056, 1059-60

(8th Cir. 1998). While an ALJ need not explicitly discuss each Polaski factor, she nevertheless

must acknowledge and consider these factors before discounting a claimant’s subjective

complaints. Wildman v. Astrue, 596 F.3d 959, 968 (8th Cir. 2010).

       Meyers argues that the ALJ improperly evaluated his activities of daily living, usage of

pain medications, and the objective medical evidence in discrediting his subjective complaints.



                                                                                        Page 8 of 22
    Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 9 of 22 PageID #: 877




          The ALJ began her analysis by summarizing Meyers’ testimony regarding his pain and

limitations. Meyers testified that he lives with his girlfriend and his three youngest children,

ages 8, 6, and 5. (Tr. 18, 69-70.) The girlfriend works outside the home. (Tr. 18, 70.)

Meyers testified that his most recent job was a part-time job as a warehouse manager, which

ended when the warehouse was sold and he was laid off. (Tr. 18, 71, 79-80.) He indicated that

he has never worked full-time and has held a number of different jobs working no more than 30

hours a week. (Tr. 18, 77-78.) Meyers testified that he could not work because of low back

pain, which has been worsening over time. (Tr. 18, 79.) He takes pain medications that make

him sleepy and dizzy. (Tr. 18, 81.) During the day, he testified that he watches the children

and makes sure they get on the school bus by watching from the door of his home. (Tr. 18, 82.)

Meyers stated that his eight-year-old son “basically does everything” when his girlfriend is

working and Meyers provides essentially no care to the children. (Tr. 82-83.) After the

children go to school, he props himself up in his bed and watches television all day. (Tr 85.)

He takes care of his personal needs, but there are many household chores he is unable to perform

due to pain. (Tr. 18, 83.) Meyers testified that he can only walk about thirty feet and does not

believe he could regularly lift more than five pounds. (Tr. 18, 94-95.)

            The ALJ next discussed the medical evidence. The relevant medical evidence is

summarized as follows:

          Meyers underwent a partial nephrectomy 2 in July 2015 for treatment of renal cancer. 3

(Tr. 19, 312.) His complaints of back pain preceded his cancer diagnosis and treatment. (Tr.

19, 309.)




2
    Removal of one of the kidneys. See Stedman’s at 1289.
3
    Meyers filed a prior application for benefits based on his renal cancer. (Tr. 19.)
                                                                                         Page 9 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 10 of 22 PageID #: 878




        At a June 2015 emergency room visit, Meyers reported back pain that had been occurring

off and on since he was seventeen. (Tr. 309.) He reported that the prior episode of back pain

resulted in him being diagnosed with renal cancer following a visit to St. Mary’s hospital a few

months earlier. Id. X-rays of the thoracic and lumbar spine were normal. (Tr. 19, 331.)

        Meyers sought emergency room treatment on March 29, 2016, reporting back pain after

unloading trucks at work. (Tr. 19, 369.) On examination, tenderness was noted but no motor

or sensory deficits. Id.

        Meyers presented to Lauren A. Waible, D.O., on March 30, 2016, with complaints of low

back pain after lifting a five-pound box while twisting. (Tr. 19, 775.) On examination, Meyers

was unable to sit or perform right straight leg raise test due to pain, but the left side straight leg

raise test was normal; paraspinal tenderness to palpation was noted at L3-L4; and he had normal

strength, a normal gait, and normal sensory exam. Id. Dr. Waible scheduled a CT scan to

follow-up on his kidney and evaluate his thoracic and lumbar spine. (Tr. 777) She indicated

that Meyers was able to return to work without restrictions. (Tr. 19, 778.) Meyers underwent a

CT scan of the abdomen and pelvis on April 14, 2016, which showed no evidence of recurrent or

metastatic disease, but revealed bilateral sacroiliac joint fusion. (Tr. 19, 321.) On April 22,

2016, Meyers reported that his back pain had not improved, and that he was missing work as a

result. (Tr. 19, 771.) Dr. Waible noted extreme tenderness of the lumbosacral spine, but was

unable to fully examine Meyers’ spine due to pain. (Tr. 19, 772.) Dr. Waible diagnosed

Meyers with ankylosing spondylitis 4 involving the sacroiliac junction based on the CT scan. Id.




4
 Inflammatory arthritis, resembling rheumatoid arthritis, which causes pain and stiffness in the
spine. It can cause the vertebra to fuse together. See Stedman’s at 1813.
                                                                                        Page 10 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 11 of 22 PageID #: 879




She noted that Meyers was taking too much Tylenol. Id. Dr. Waible prescribed Meloxicam 5

and Tramadol 6 and referred Meyers to physical therapy. (Tr. 19, 773.)

       At his initial physical therapy evaluation in June 2016, Meyers reported that he had to lift

a lot at his job at JC Penny stocking, but was able to push through the pain. (Tr. 19, 569.) He

was independent with his activities of daily living, but avoided activities around the house due to

pain and had difficulty leaning forward to tie his shoes. Id. On examination, Meyers exhibited

tenderness to superficial touch and guarding throughout musculature. Id.

       On June 17, 2016, Meyers reported that physical therapy helps while there, but the pain

returns shortly thereafter and affected his work. (Tr. 19, 765.) Dr. Waible noted Meyers had

decreased range of motion of the lumbar spine, and a normal gait. (Tr. 19, 766.) Dr. Waible

prescribed Vicodin, 7 and instructed him to continue with physical therapy and home exercises.

(Tr. 19, 767.) On July 5, 2016, Meyers reported his pain had decreased after starting Vicodin,

and he was able to sit down, but he continued to have trouble with playing with his children and

working. (Tr. 19, 760.) In September 2016, Meyers reported that he had been continuing

physical therapy and home exercises, which was helping “a lot.” (Tr. 19, 756.) He indicated

that his medication was “great,” and he was taking his “kids out more,” and was able to sit

during the examination. Id. On examination, Dr. Waible noted Meyers had an antalgic gait,

full strength in the bilateral upper and lower extremities, and limited range of motion in his back.

(Tr. 757.)



5
  Meloxicam is a non-steroidal anti-inflammatory drug indicated for the treatment of arthritis.
See WebMD, http://www.webmd.com/drugs (last visited July 16, 2020).
6
  Tramadol is an opioid analgesic indicated for the treatment of moderate to moderately severe
pain. See WebMD, http://www.webmd.com/drugs (last visited July 16, 2020).
7
  Vicodin is a combination of acetaminophen and hydrocodone (an opioid pain medication). See
WebMD, http://www.webmd.com/drugs (last visited July 16, 2020).


                                                                                     Page 11 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 12 of 22 PageID #: 880




       A physical therapy treatment note from September 2016 indicated that Meyers continued

to have significant difficulty after “loading days” where he had to do a lot of lifting at work.

(Tr. 20, 585.)

       On an October 26, 2016 follow-up with Dr. Waible, Meyers reported that his back was

“doing well.” (Tr. 753.) He was continuing with physical therapy, and he was able to sit and

play with his kids. Id On examination, Meyers had full strength, no weakness, and an antalgic

gait. (Tr. 754.) Dr. Waible prescribed a right wrist splint due to Meyers’ reports of intermittent

paresthesia in his right thumb and index finger. (Tr. 755.) In November 2016, Meyers reported

that he was “learning to tolerate the pain.” (Tr. 748.) Vicodin provided him with six hours of

relief with each dosage. Id. He was able to sit and play with his children, although work

continued to be a challenge. Id. Dr. Waible noted an antalgic gait, limited range of motion,

and tenderness to light palpation of the lumbar spine. (Tr. 749.) In December 2016, Meyers

reported that his pain was “alright.” (Tr. 744.) He had stopped going to therapy due to the

holidays and reported increased stiffness and tightness. Id. On January 30, 2017, Meyers

reported that he was not going to physical therapy, but he was doing home exercise and taking

Vicodin. (Tr. 740.) On examination, he had full strength, a normal gait, and tenderness to

palpation of the lower back. (Tr. 741.) On February 27, 2017, Meyers was back in physical

therapy and reported it was going well. (Tr. 737.) He indicated that his pain medications were

helping, and reported a “tolerable” pain level of six out of ten. Id. Meyers had no pain with

palpation of the lower back or any other abnormalities on examination at his visits in February

2017 or March 2017. (Tr. 738.)




                                                                                      Page 12 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 13 of 22 PageID #: 881




       At a March 9, 2017 physical therapy visit, Meyers reported that he could stand for up to

five to six hours at work and sit for “a few hours” with “only some discomfort.” (Tr. 20, 620.)

He avoided most lifting. Id.

       In April 2017, Dr. Waible noted that Meyers had submitted two urine samples that tested

negative for opiates when he stated he had been taking his prescribed opiates. (Tr. 729.) When

confronted, Meyers stated that he had only been taking the pain medication “intermittently when

it rains or when he has to for work purposes.” Id. He last took a dosage three days prior. Id.

Meyers also reported that he had a job interview at Barnes coming up. Id. In June 2017,

Meyers reported that he had last taken his pain medication five days prior and was no longer

going to physical therapy due to insurance issues. (Tr. 724.) Dr. Waible stated that Meyers

“continues to improve.” Id. She referred him to a chiropractor. (Tr. 726.) In July 2017,

Meyers was “walking and playing with children.” (Tr. 720.) He was working at JC Penney but

trying to get a night job at Barnes. Id. He was taking his pain medication twice a day. Id.

On August 25, 2017, Meyers reported that his “back is ok.” (Tr. 716.) He was seeing a

chiropractor twice a week, walking and playing with his children, and doing home exercises. Id.

At his next visit in September 2017, Meyers indicated that his chiropractor “states he shouldn’t

work” because his “back is too tight.” (Tr. 712.) Meyers reported that his pain has “improved

a lot,” and he has “relieved the majority of the pain.” Id.

       At a behavioral health consultation later that week, Meyers reported that, on a typical

day, he walks the neighborhood, walks his son to the bus stop, does chores at home for thirty to

sixty minutes at a time, picks his son up from the bus stop, helps his son with homework, takes

his dogs to the park, watches movies, and plays with his son. (Tr. 710.)




                                                                                   Page 13 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 14 of 22 PageID #: 882




       At follow-up visits with Dr. Waible in October 2017, December 2017, and January 2018,

Meyers reported his pain level was unchanged on his medication regimen of Vicodin two times a

day, and Dr. Waible noted only pain with palpation of the left sacroiliac joint on examination.

(Tr. 697-708.) In April 2018, Meyers reported he had started a new landscaping job, which he

described as his “dream job.” (Tr. 688.) His pain was “manageable with pain medications.”

Id. Meyers reported that he was not lifting heavy objects and was “only weed whacking at this

time.” Id. He was taking half a pill of Vicodin twice a day and did not want to change his

medications. Id. On May16, 2018, Meyers reported he had left his landscaping job due to an

inability to lift due to pain. (Tr. 685.) At a June 2018 follow-up, Meyers reported that walking

about one hour helped his pain, and that he experienced increased pain with sitting and leaning.

(Tr. 678.)

       After discussing the medical evidence set out above, the ALJ concluded that Meyers’

statements regarding his pain and limitations were not entirely consistent with the medical

evidence and other evidence of record. (Tr. 20.) She first stated that Meyers’ activities of daily

living “are relatively unimpaired.” Id. For example, the ALJ noted Meyers is able to care for

his three small children. Id.

       Meyers argues that the ALJ’s finding that his activities of daily living are relatively

unimpaired is not supported by the record. Meyers points to his hearing testimony that he

provides no care to his children other than watching them get on the bus from his house, and that

his eight-year-old helps him.

       It is true Meyers testified that he provides no care to his children and lies down and

watches television all day. The medical evidence, however, reveals that Meyers engaged in

greater activities than what he described in his testimony. With regard to the care of his



                                                                                     Page 14 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 15 of 22 PageID #: 883




children, Meyers initially reported difficulty playing with his children to Dr. Waible in July of

2016. (Tr. 760.) By September 2016, he reported a great reduction in his pain from medication

and indicated he was taking his “kids out more.” (Tr. 756.) In October and November 2016,

he reported to Dr. Waible his pain medication allowed him to sit and play with his children. (Tr.

753, 748.) Meyers reported he was “walking and playing with children” in July and August of

2017. (Tr. 720, 716.) In September 2017, Meyers reported that, on a typical day, he walks the

neighborhood, walks his son to the bus stop, does chores at home for thirty to sixty minutes at a

time, picks his son up from the bus stop, helps his son with homework, takes his dogs to the

park, watches movies, and plays with his son. (Tr. 710.) Additionally, in March 2017, Meyers

reported that he could stand for up to five to six hours at work and sit for “a few hours” with

“only some discomfort.” (Tr. 20, 620.) In April 2018, Meyers started a new landscaping job

where he was not doing heavy lifting but was weed whacking. (Tr. 688.) The next month,

Meyers reported that he was walking for about an hour, which helped his pain. (Tr. 678.)

       The ALJ’s finding that Meyers’ activities of daily living are “relatively unimpaired” is

supported by the record. The activities Meyers described to medical professionals are

inconsistent with his allegations of disabling pain. See Haley v. Massanari, 258 F.3d 742, 748

(8th Cir. 2001) (Significant daily activities may be inconsistent with claims of disabling pain).

The ALJ did not err in evaluating Meyers’ activities of daily living.

       Meyers next contends that the ALJ erred in discussing his usage of pain medications.

He claims that the ALJ failed to consider the side effects of his pain medications.

       The ALJ discussed Meyers’ use of pain medication, including the opioid Vicodin,

extensively. The ALJ acknowledged Meyers testified that his medications make him feel

“sleepy and dizzy.” (Tr. 18.) She found that Meyers’ pain medications “tend to provide



                                                                                      Page 15 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 16 of 22 PageID #: 884




effective pain relief, but he regularly skips doses and tried to only take the narcotic medication

when absolutely needed.” Id.

       The medical record is replete with evidence that Meyers’ pain greatly improved with

medication and Meyers does not dispute this. For example, in November 2016, Meyers reported

Vicodin provides him with six hours of pain relief with each dosage (Tr. 748); and in February

2017, he indicated that his pain medications brought his pain down to a “tolerable” pain level of

six out of ten. (Tr. 737.) In April 2017, Meyers reported that he had only been taking the pain

medication “intermittently when it rains or when he has to for work purposes,” and that he had

last taken a dosage three days prior. (Tr. 729.) Meyers continued to take his pain medication

less often than the three times a day as prescribed through January 2018. (Tr. 724, 720, 716,

712, 705, 700, 697.) In April 2018, he reported he was only taking half of a pill of Vicodin

twice a day, which controlled his pain. (Tr. 688.)

       The ALJ properly discussed Meyers’ usage of pain medication. She accurately pointed

out that Meyers reported significant pain relief, even when taking much less than the prescribed

dosage of medication. It is well-settled that “[a] failure to follow a recommended course of

treatment also weighs against a claimant’s credibility.” Guilliams v. Barnhart, 393 F.3d 798,

802 (8th Cir. 2005) (citation omitted). Moreover, an impairment that is “controllable or

amenable to treatment [does] not support a finding of total disability.” Bernard v. Colvin, 774

F.3d 482, 488 (8th Cir. 2014). The ALJ acknowledged Meyers’ testimony that his pain

medications caused drowsiness and dizziness. (Tr. 18.) The record supports the ALJ’s finding

that Meyers achieved significant pain relief on low doses of pain medication.

       The ALJ also discussed the objective medical evidence. She stated that the “imaging

examinations and therapy reports indicate modest degenerative changes and some muscle



                                                                                     Page 16 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 17 of 22 PageID #: 885




spasms,” which is “very different” from Meyers’ subjective complaints. Meyers argues that the

ALJ misunderstood the nature of Meyers’ impairment—ankylosing spondylosis in the sacroiliac

joints—when she referenced the minimal findings on imaging examinations. Admittedly, the

fact that imaging of Meyers’ spine revealed “modest degenerative changes” does not detract

from the severity of Meyers’ sacroiliac joint impairment. Earlier in her opinion, however, the

ALJ acknowledged that the April 2016 MRI revealed bilateral sacroiliac joint fusion, a “chronic

condition that will not improve.” (Tr. 21.) Further, although treatment notes occasionally

revealed some abnormalities on examination such as limited range of motion of the lumbar spine

and tenderness, on other examinations these findings were absent and Meyers had full strength

and range of motion, and a normal gait. Thus, the ALJ’s finding that the objective evidence as a

whole did not support the severity of pain and limitations alleged by Meyers is supported by the

record.

          Finally, the ALJ addressed inconsistencies in the record. For example, she pointed to the

following statements Meyers has made to providers: On March 9, 2017, he reported that he

could stand up to five to six hours at work, and was able to sit for a few hours (Tr. 620); on

March 23, 2017, he stated he was able to stand for “prolonged periods” (Tr. 623); and on April 6,

2017, he stated he could sit for approximately one hour before he has to move (Tr. 626). (Tr.

20.) The ALJ stated that these statements are inconsistent with Meyers’ testimony that he was

unable to lift any amount of weight, was only able to walk about thirty feet, and spent all day

lying in bed due to pain. (Tr. 20, 93-94.)

          The Court finds that the ALJ properly evaluated Meyers’ subjective complaints and

found they were inconsistent with the record. Because the ALJ’s determination not to fully

credit Meyers’ subjective complaints is supported by “good reasons and substantial evidence,”



                                                                                     Page 17 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 18 of 22 PageID #: 886




the Court defers to her determination. See Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir.

2006).



         2. RFC Determination

         Meyers next argues that the ALJ’s RFC determination is not supported by substantial

evidence. Meyers contends that the ALJ erred in relying on the opinion of a non-examining

state agency physician.

         It is the ALJ’s responsibility to determine the claimant’s RFC based on all relevant

evidence, including medical records, observations of treating physicians and others, and the

claimant’s own descriptions of his limitations. Pearsall v. Massanari, 274 F.3d 1211, 1217

(2001). “It is the claimant’s burden, and not the Social Security Commissioner’s burden, to

prove the claimant’s RFC.” Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir. 2003). An RFC

determination made by an ALJ will be upheld if it is supported by substantial evidence in the

record. See Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). “Because a claimant’s RFC is

a medical question, an ALJ’s assessment of it must be supported by some medical evidence of

the claimant’s ability to function in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th

Cir. 2016). There is no requirement, however, that an RFC finding be supported by a specific

medical opinion. See Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012); Martise v.

Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (An ALJ “is not required to rely entirely on a

particular physician’s opinion or choose between the opinions [of] any of the claimant’s

physicians.”). Furthermore, “[e]ven though the RFC assessment draws from medical sources

for support, it is ultimately an administrative determination reserved to the Commissioner.”

Cox, 495 F.3d at 619-20.



                                                                                    Page 18 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 19 of 22 PageID #: 887




       Fredric Simowitz, M.D., a state agency physician, completed a Physical Residual

Functional Capacity Assessment on November 17, 2016. (Tr. 109-12.) He expressed the

opinion that Meyers could occasionally lift or carry twenty pounds, and frequently lift or carry

ten pounds; stand or walk a total of two hours in an eight-hour workday, and sit a total of six

hours in an eight-hour workday; could only occasionally climb ramps or stairs, balance, stoop,

kneel, crouch, and crawl; could never climb ladders or scaffolds; should avoid concentrated

exposure to extreme cold; should avoid even moderate exposure to vibration; and should avoid

all exposure to hazards. Id.

       The only other opinion evidence in the record was a letter authored by Dr. Waible on

January 11, 2017, in which she states Meyers has had ongoing low back pain since she started

treating him in October 2015. (Tr. 747.) Dr. Waible stated that Meyers’ bilateral sacroiliac

fusion is a chronic condition that will not improve and causes Meyers a significant amount of

pain and “severely limits his ability to sit for any amount of time or perform acts of physical

labor.” Id.

       “It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians.” Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006) (quoting Vandenboom v.

Barnhart, 421 F.3d 745, 749-50 (8th Cir. 2005) (internal marks omitted)). The opinion of a

treating physician will be given “controlling weight” only if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.” Prosch v. Apfel, 201 F.3d 1010, 1012-13 (8th Cir. 2000).

The record, though, should be “evaluated as a whole.” Id. at 1013 (quoting Bentley v. Shalala,

52 F.3d 784, 785-86 (8th Cir. 1997)). The ALJ is not required to rely on one doctor’s opinion

entirely or choose between the opinions. Martise, 641 F.3d at 927. Additionally, when a



                                                                                     Page 19 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 20 of 22 PageID #: 888




physician’s records provide no elaboration and are “conclusory checkbox” forms, the opinion

can be of little evidentiary value. See Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012).

Regardless of the decision the ALJ must still provide “good reasons” for the weight assigned the

treating physician’s opinion. 20 C.F.R § 404.1527(d)(2).

       The ALJ must weigh each opinion by considering the following factors: the examining

and treatment relationship between the claimant and the medical source, the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the physician provides support for his findings, whether other evidence in

the record is consistent with the physician’s findings, and the physician’s area of specialty. 20

C.F.R. §§ 404.1527(c)(1)-(5), 416 .927(c)(1)-(5).

       The ALJ indicated that she was affording “limited weight” to Dr. Waible’s January 2017

opinion. (Tr. 21.) The ALJ explained that Dr. Waible does not indicate what constitutes “acts

of physical labor.” (Tr. 22.) She further noted that Meyers has reported that he was capable of

sitting for hours. Id.

       The ALJ concluded that Meyers had the RFC to perform a limited range of light work.

(Tr. 17-18.) Meyers could lift and carry twenty pounds occasionally and ten pounds frequently;

sit for six hours, stand for six hours, and walk for six hours in an eight-hour workday; and had

the additional postural and environmental limitations found by Dr. Simowitz. Id. The ALJ

explained that this RFC is supported by Dr. Simowitz’s opinions and Meyers’ statements in

physical therapy that he could sit for “a few hours” and stand up to six hours. (Tr. 22.)

       The undersigned finds that the ALJ properly weighed the opinion evidence in

determining Meyers’ RFC. Although Dr. Waible is a treating physician, the ALJ accurately

noted that her opinion regarding physical labor was vague and of little evidentiary value in



                                                                                    Page 20 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 21 of 22 PageID #: 889




determining Meyers’ functional limitations. As noted by the ALJ, Dr. Waible’s statement that

Meyers is unable to sit for any amount of time is contradicted by the record. The ALJ provided

good reasons for discrediting the opinions of Dr. Waible.

       The ALJ accorded significant weight to the opinions of non-examining state agency

physician, Dr. Simowitz. She did not rely solely on Dr. Simowitz’s opinions, as she noted her

assessment was also supported by Meyers’ own statements to medical providers. It was proper

for the ALJ to consider Dr. Simowitz’s opinions along with the rest of the evidence in making

the RFC determination. See, e.g., Toland v. Colvin, 761 F.3d 931, 937 (8th Cir. 2014) (noting

that state agency medical consultants’ opinions supported the RFC finding and stating, “‘State

agency medical and psychological consultants are highly qualified physicians’” whose expert

opinions cannot be ignored by ALJs or the Appeals Council”) (quoting SSR 96–6P, 1996 WL

374180, *2 (July 2, 1996)).

       Based on the foregoing, the Court finds that the ALJ’s RFC determination is supported

by substantial evidence in the record as a whole. The ALJ acknowledged that Meyers

experiences pain and limitations from his impairments, but found that the record does not

support that they are disabling. The ALJ’s determination is supported by the opinions of Dr.

Simowitz, and the treatment notes of Dr. Waible documenting significant pain relief from

medication. It is also consistent with Meyers’ own statements to providers about his functional

abilities, as well as his ability to work part-time at positions requiring strenuous activities such as

weed-whacking during the relevant period. Meyers failed to demonstrate the presence of

greater limitations than those found by the ALJ.




                                                                                       Page 21 of 22
Case: 4:19-cv-01522-ACL Doc. #: 21 Filed: 09/18/20 Page: 22 of 22 PageID #: 890




       Accordingly, Judgment will be entered separately in favor of Defendant in accordance

with this Memorandum.


                                           /s/ Abbie Crites-Leoni
                                           ABBIE CRITES-LEONI
                                           UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of September, 2020.




                                                                               Page 22 of 22
